DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 113 and 116-127 are pending and under consideration.

The rejection of Claims 113, 116-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-38 of U.S. Patent No. 10,899,843 in view of Eigenbrot et al (U.S.2009/0175865), Muller et al (WO2010/115629), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502) is withdrawn in light of applicant’s Terminal Disclaimer.

The rejection of Claims 113, 116-127 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,882,915 in view of Eigenbrot et al (U.S.2009/0175865), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502) is withdrawn in light of applicant’s Terminal Disclaimer.

New Grounds of Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 113 and 116-127 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 29, 33, 48 and 115-123 of copending Application No. 16/158,164 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 113, 116, 119-124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26-38, 42-49, 53, 54, 58, 59, 66, 77-83, 90 and 104  of copending Application No. 17/103,866 (reference application) as evidenced by Czechowicz et al (WO2016/164502, cited in a prior rejection). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘866 application.
Claim 82 of the ‘866 application teaches a method of depleting a population of CD117 cells in a patient  in need of a hematopoietic stem cell transplant, the method comprising admisntration of an effective amount of the ADC of claim 46 prior to the patient receiving ta transplant comprising hematopoietic stem cells. 
Claim 83 of the ‘866 application teaches a method comprising administering to a human patient the ADC of claim 46 in an amount sufficient to deplete a population of CD117 cells in the patient and subsequently administering to the patient a transplant comprising hematopoietic stem cells.
Claim 46 of the ‘866 application teaches an ADC comprising an anti-CD117 antibody conjugated to a cytotoxic via a linker wherein the antibody comprises 
the CDR regions of SEQ ID NO:145-147 and SEQ ID NO:148-150;
the variable regions of SEQ ID NO: 143 and 144;
the CDR regions of SEQ ID NO: 145, 153, 3 and 154, 149 and 155
the variable regions of SEQ ID NO 151 and 152;
the CDR regions of SEQ ID NO: 145-147 and 157, 5 and 155;
the variable region of SEQ ID NO: 143 and 156;
the CDR regions of SEQ ID NO:145, 159, 3 and 157, 5 and 155;
the variable regions of SEQ ID NO: 158 and 156;
the CDR regions of SEQ ID NO: 145, 2 and 3 and 154, 149 and 155;
the variable regions of SEQ ID NO: 160 and 152;
the variable regions of SEQ ID NO: 98 and 102;
the CDR regions of SEQ ID NO: 186, 2, 187 and 188, 149 and 189;
the variable regions of SEQ ID NO: 98 and 99;
the variable regions of SEQ ID NO:7 and 99
the variable regions of SEQ ID NO:7 and 100; or
variable regions of SEQ ID NO: 98 and 101.
Claim 47 of the ‘866 application teaches that cytotoxin of the ADC of claim 46 is selected from a group including an amatoxin.  
Claim 48 of the ‘866 application teaches an antibody-drug conjugate comprising
comprising an anti-CD117 antibody conjugated to a cytotoxic via a linker wherein the antibody comprises 
the CDR regions of SEQ ID NO:145-147 and SEQ ID NO:148-150;
the variable regions of SEQ ID NO: 143 and 144;
the CDR regions of SEQ ID NO: 145, 153, 3 and 154, 149 and 155
the variable regions of SEQ ID NO 151 and 152;
the CDR regions of SEQ ID NO: 145-147 and 157, 5 and 155;
the variable region of SEQ ID NO: 143 and 156;
the CDR regions of SEQ ID NO:145, 159, 3 and 157, 5 and 155;
the variable regions of SEQ ID NO: 158 and 156;
the CDR regions of SEQ ID NO: 145, 2 and 3 and 154, 149 and 155;
the variable regions of SEQ ID NO: 160 and 152;
the variable regions of SEQ ID NO: 98 and 102;
the CDR regions of SEQ ID NO: 186, 2, 187 and 188, 149 and 189;
the variable regions of SEQ ID NO: 98 and 99;
the variable regions of SEQ ID NO:7 and 99
the variable regions of SEQ ID NO:7 and 100; or
variable regions of SEQ ID NO: 98 and 101; 
wherein  the ADC is represented by the formula Ab-Z-L-Am wherein Ab is conjugated to Am which is an amatoxin via the linker L” and “Z” a chemical moiety.
	Claim 49 of the ‘866 application teaches the structure of the amatoxin-Linker-Z subunit of claim 48, wherein the amatoxin meets the limitations of formula I in instant claim 113. Claim 58 of the ‘866 application teaches that the amatoxin is conjugated to the antibody or antigen binding fragment thereof of claim 48 by way of a Cysteine residue in the Fc domain of the antibody.  Claim 59 specifies that the Cysteine residue in claim 58 is introduced by way of a mutation in the Fc domain.
Claim 30 of the ‘866 application teaches an anti-CD117 antibody comprising:
the CDR regions of SEQ ID NO:145-147 and SEQ ID NO:148-150;
the variable regions of SEQ ID NO: 143 and 144;
the CDR regions of SEQ ID NO: 145, 153, 3 and 154, 149 and 155
the variable regions of SEQ ID NO 151 and 152;
the CDR regions of SEQ ID NO: 145-147 and 157, 5 and 155;
the variable region of SEQ ID NO: 143 and 156;
the CDR regions of SEQ ID NO:145, 159, 3 and 157, 5 and 155;
the variable regions of SEQ ID NO: 158 and 156;
the CDR regions of SEQ ID NO: 145, 2 and 3 and 154, 149 and 155;
the variable regions of SEQ ID NO: 160 and 152;
the variable regions of SEQ ID NO: 98 and 102;
the CDR regions of SEQ ID NO: 186, 2, 187 and 188, 149 and 189;
the variable regions of SEQ ID NO: 98 and 99;
the variable regions of SEQ ID NO:7 and 99
the variable regions of SEQ ID NO:7 and 100; or
variable regions of SEQ ID NO: 98 and 101; 
wherein the antibody is an IgG;
Claim 31 of the ‘866 application teaches that the IgG anti-CD117 antibody of claim 30 is an IgG1 or IgG1.
It would have been prima facie obvious before the effective filing date to administer the ADC conjugate of claim 49 or 53 of the ‘866 application as the ADC of claim  46 in the methods of claims 82 and 83 of the ‘866 application.  One of skill in the art would have been motivated to do so because the ADC of claims 49 and 53 comprise the same anti-CD117 antibodies as that of claim 46; claim 47 of the ‘866 application teaches that the cytotoxin of the ADC of claim 46 includes amatoxin; claim 48 of the ‘866 application teaches the ADC with the same anti-CD117 antibodies as that of claim 46 wherein the cytotoxin is an amatoxin and claim 49 details the amatoxin-linker subunit for claim 48 which is identical to that of instant claim 113 and meets the limitations of instant claims 119-121. . Further claim 53 details the amatoxin-linker structure of claim 48, including the chemical moiety “Z”, wherein the linker is a C1-C6 alkylene, a C1-C6 heteroalkylene, C2-C6 heteroalkylene, C2-C6 alkenylene, C2-C6 heteroalkylene, C2-C6 alkynylene or a C2-C6 heteroalkynylene, or a peptide which meets the limitations of instant claims 122 and 123.  Claim 58 of the ‘866 application teaches the ADC of claim 48 wherein the antibody is conjugated to amatoxin by means of cysteine residue in the Fc domain, which meets the limitation of instant claim 113.  Claim 59 of the ‘866 application teaches that the cysteine residue is introduced by way of a mutation in the Fc domain, which meets the limitation of instant claim 124.   One of skill in the art would be motivated to use the teachings of the claims of the ‘866 directed to the specifics of the structure of the amatoxin-linker conjugated to the anti-CD117 in the method of claims 82 and 83 because said claims require the same anti-CD117 antibodies as those in claim 46.
The claims of the ‘816 application do not specifically teach that the anti-CD117 ADCs are internalized by CD117+ hematopoietic stem cells.
Czechowicz et al teach a method of hematopoietic stem cell transplant comprising administering to a subject an effective amount of an internalizing antibody which specifically or selectively binds to CD117 and is coupled to a toxin, thereby ablating an endogenous stem cell population in a target tissue; and administering an exogenous stem cell population in the target tissue of the subject (page 4, lines 20-25) .  Thus, Czechowicz et al provide evidence that the antibodies of the ‘816 application were internalizing antibodies effective for ablating a CD117 + cells in a patient  in need of a hematopoietic stem cell transplant
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 113, 116-124, 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Czechowicz et al (WO2016/164502,cited in a prior rejection) as evidenced by Perez et al (Journal of Immunological Methods, 2007, Vol. 321, pp. 70-79, reference of the IDS filed 11/28/2022) in view of Muller et al (WO2010/115629, reference A38 in the 14 pg. IDS filed 2/10/2021), Anderl et al (“Antibody-Drug Conjugate Payloads” in Antibody-Drug Conjugates, Methods in Molecular Biology, 2013, Vol. 1045, pp. 51-70, reference of the IDS filed 11/28/2022), Lyon et al (Nature Biotechnology, 2014, Vol. 32, pp. 1059-1062, cited in a prior action) and Eigenbrot et al (U.S.2009/0175865, cited in a prior action).
Czechowicz et al teach a method of conditioning a subject for engraftment, the method comprising selectively depleting or ablating an endogenous hematopoietic stem cell (HSC) or progenitor cell population in a target tissue of the subject by administering to the subject an effective amount of an antibody coupled to a toxin; wherein the toxin is internalized by the endogenous stem cell population, thereby depleting or ablating the endogenous hematopoietic stem cell or progenitor cell population in the target tissue and conditioning the subject for   engraftment (claim 1).  Czechowicz et al teach that the antibody binds to, and is internalized by CD117 (page 8, lines 21-23) which meets the same limitation in claim 1.  Czechowicz et al teach that the toxins include amatoxins including α-amanitin, amanitin, amanitin, amanitin, amanin, amaninamide, amanullin, and amanullinic acid (page 50, line 21 to page 51, line 4) which partially meet the limitations of claim 1, regarding “an amatoxin”.  Czechowicz et al teach chimeric molecules created by  conjugation methods using maleimide agents to modify cysteine (page 53, lines 12-18).  Czechowicz et al teach a method of hematopoietic stem cell transplant comprising administering to a subject an effective amount of an internalizing antibody which specifically or selectively binds to CD117 and is coupled to a toxin, thereby ablating an endogenous stem cell population in a target tissue; and administering an exogenous stem cell population in the target tissue of the subject (page 4, lines 20-25) which meets the same limitations of claims 116.  Czechowicz et al teach that the inventive compositions and methods may be used to treat a subject having cancers such as leukemia, lymphoma, multiple myeloma, and myelodysplastic syndrome (page 57, lines 23-25) which meets the limitations of claims 117, and 118.
Czechowicz et al teach a method of treating a stem cell disorder further comprises the administration of a stem cell population to the target tissue of a the subject wherein the administered stem cell population engrafts in the target tissue after administration of an effective amount of an internalizing antibody which specifically or selectively binds to CD117 and is coupled to a toxin and thereby ablating the endogenous stem cell population in a target tissue (claim 3 of ‘502 and page 4, lines 20-25) which meets the same limitation in claim 116.  Czechowicz et al teach that the utility of CD117 immunotoxins will enable more wide-spread use of both allogeneic and autologous bone marrow transplants in care facilities that perform traditional bone marrow transplants (page 83, lines 8-12) which renders obvious the limitations of claims 126 and 127 requiring an allogenic transplant or an autologous transplant, respectively.
Czechowicz et al teach an example contrasting the 2B8 anti-CD117 antibody conjugated to a saporin cytotoxin which did not affect peripheral blood but was efficient at depleting hematopoietic stem cells while enabling engraftment of donor cells (page 28, line 8-26).  Perez et al provide evidence that the 2B8 anti-CD117 antibody has the IgG1k isotype (page 71, last sentence of the paragraph headed “2.2 Monoclonal antibody production), thus fulfilling the requirement of claim 1 requiring an IgG antibody.  Czechowicz et al do not teach the structures of the amatoxins required by the clams, or the conjugation of the amatoxin to a linker through a Cys residue in the Fc domain of the antibody.
Muller et al teach conjugates of amatoxins and target binding moieties, such as antibodies, useful for the treatment of cancer (abstract).  Muller et al teach that linker moieties conjugating the amatoxin to an antibody are covalently bound to functional groups in preferred positions with respect to optimal antitumor activity (abstract) and may be administered at lower concentrations, avoiding harmful side effects (page 3, lines 24-27).  Muller et al teach the connection of the 6’ C-atom of amatoxin amino acid 4  to the target binding moiety by means of an ether linkage to the linker, L2 (claims 1-3 of ‘629) which meets the limitation of claims 113 and 119 wherein
R5=ORc, which meets the limitations of claim 119;
Rc is –L-Z, 
as well as R1=R2=H or OH, which meets the limitations of claim 121; 
R3, R4, R6 and R7=H, which meets the limitations of claim 113;
R8=NH3 or OH, which meets the limitations of claim 113 and
R9=OH (Figure 1) which meets the requirements of claim 121 when R1 and R2 are both -OH, and the limitation of claim 113 that the amatoxin has only one Rc, because only one linker is present in the structure of Muller.
Muller et al teach the connection of the linker, L1,via a nitrogen atom bound to the γC atom of amatoxin amino acid 1 by forming an amide linkage (claims 9-11) which meets the limitations of claim 113 , wherein 
R1 and R2=OH or H which meets the limitations of claim 121;
R3, R4, R5, R6 and R7=H which meets the further limitation of claim 113; 
R8=NHRc which meets the limitations of claim 120 ;
Rc=-L-X and 
R9=OH which meets the limitations of claim 148 when both of R1 and R2 are -OH. 
Muller et al teach that the linkers L1, L2 or L3 are alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, aralkyl, or a heteroaralkyl group, optionally substituted (claim 15 of ‘629) which renders obvious the limitations of claim 113 requiring “Z” a chemical moiety formed from a coupling reaction between a reactive substituent present on L and a reactive substituent present within the antibody and claim 122 requiring a C1-C6 alkylene, C1-C6 heteroalkylene, C2-C6 alkenylenr, C2-C6 heteroalkenylene, C2-C6 alkynylene, C2-C6 heteroalkynylene or “hexyl” because carbon chains from 1 to 6 carbons or carbon chains from 2 to 6 carbons, with or without substitution, are common substituents in medicinal chemistry within the class of optionally substituted alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, and heteroalkynyl moieties.
Muller et al teach that if the target-binding moiety comprises free amino, carboxy or sulfhydryl groups, e.g. in the form of Asp, Glu, Arg, Lys, Cys residues, which may be comprised in a polypeptide, then it is preferred that the linker is coupled to such a group (page 14, lines 1-3).
Anderl et al  teach that amatoxin forms a 1:1 complex with RNA pol II and that the disassociation constant for the RNA pol II-amatoxin complex was determined to be 3 X 10-9 M. Anderl et al teach that the concentration of the RNA pol II within a cell is very low, and given the Kd for the complex, the amount of amatoxin needed to form the inhibitory complex and stall transcription in a cell is very low (pages 13-14, bridging paragraph). 
Lyon et al teach, that in general, antibody-drug conjugates are formed through reaction of a thiol and alkyl maleimide functionalities on the constituents of the conjugate.  Lyon et al teach that nearly all of the ADCs in clinical development and the two previously approved ADCs contain alkyl maleimides (page 1059, first paragraph under the abstract). 
Eigenbrot et al teach antibodies engineered by replacing an amino acid of a parent antibody with non-cross-linked, highly reactive cysteine (abstract), wherein the cysteine engineering was conducted in the Fc region (paragraph [0271]) which meets the limitation of claim 120.  Eigenbrot et al teach that the sites identified on the exemplary antibody fragment, hu4D5Fabv8 which when substituted with cysteine provide an active thiol, are primarily in the constant domain of the antibody which is well conserved across all species of antibodies (lines 1-4 of paragraph [0165]). Eigenbrot et al teach that these sites in the constant domain should be broadly applicable to other antibodies, without further need of structural design or knowledge of specific antibody structures, and without interference in the antigen binding properties inherent to the variable domains of the antibody (lines 4-8 of paragraph [0165]) which meet the limitation of claim 1 regarding “by way of a cysteine residue in the Fc domain of the antibody”. Eigenbrot et al teach that a linker of an ADC can comprise a subunits including a Stretcher Unit, an Amino Acid Unit and a Spacer Unit (paragraphs [0300]-[0309]), the amino acid unit of which meets the limitations of claims 113 and 123, wherein L comprises a peptide.  Eigenbrot et al teach that antibody cysteine thiol groups are nucleophilic and capable of reacting to form covalent bonds with electrophilic groups on linker moieties (paragraph [0364]).  Eigenbrot et al teach “peptide-type linkers” and exemplary linkers used to connect antibody with drug moieties (paragraphs [0344], [0345] and [0348]) which meet the limitations of L is a linker comprising a peptide ,“Val-Cit”, in claim 123.
It would have been prima facie obvious at the time of the effective filing date to use linkers attached to the amatoxin at the locations indicated by Muller et al and use the linkers to attach to engineered cysteines in the Fc region of the anti-CD117 antibody to provide the anti-CD117 amatoxin conjugate in the methods taught by Czechowicz et al.  One of skill in the art would have been motivated to do so because Anderl et al teach that a very low level of amatoxin  internalized by the cell would be effective at stalling transcription and killing the cell, thus providing motivation to have an amatoxin ADC rather than an ADC with an alternative toxin, and because Muller et al teach that the amatoxin toxin conjugates of the invention made using the linkers located at the specified atoms had optimum anti-tumor activity.  One of skill in the art would have been motivated to link to engineered cysteine residues in the anti-CD117 antibody for attachment of the linkers because  Lyon et al teach, that in general, antibody-drug conjugates are formed through reaction of a thiol and alkyl functionalities on the constituents of the conjugate and the teachings of Eigenbrot et al on the replacement of an amino acid in the Fc region of a parent antibody with non-cross-linked, highly reactive cysteine, the expectation that the Cysteine substitution in the Fc region will not interfere with antigen binding and the broad  applicability of the substitution to other antibodies due to the Fc region being well conserved across all species of antibodies.  One of skill in the art would be motivated to use the thiol of the engineered cysteine to attach the linker to the amatoxin because Lyons et al teach that this is a general method for making therapeutic antibody conjugates. 

Claims 113, 116-123 and 125-127 are rejected under 35 U.S.C. 103 as being unpatentable over Czechowicz et al (WO2016/164502, reference of the IDS filed 6/25/2020) in view of Muller et al (WO2010/115629, reference of the IDS filed 6/25/2020), Anderl et al (“Antibody-Drug Conjugate Payloads” in Antibody-Drug Conjugates, Methods in Molecular Biology, 2013, Vol. 1045, pp. 51-70), Lyon et al (Nature Biotechnology, 2014, Vol. 32, pp. 1059-1062, cited in a prior action) and Giacalone et al (U.S. 2012/0207754, cited in a prior action).
Claim 125 requires that the cysteine residue for attachment of the linker in claim 113 is a naturally occurring residue in the Fc domain of the antibody.
Czechowicz et al teach a method of conditioning a subject for engraftment, the method comprising selectively depleting or ablating an endogenous hematopoietic stem cell (HSC) or progenitor cell population in a target tissue of the subject by administering to the subject an effective amount of an antibody coupled to a toxin; wherein the toxin is internalized by the endogenous stem cell population, thereby depleting or ablating the endogenous hematopoietic stem cell or progenitor cell population in the target tissue and conditioning the subject for   engraftment (claim 1).  Czechowicz et al teach that the antibody binds to, and is internalized by CD117 (page 8, lines 21-23) which meets the same limitation in claim 113.  Czechowicz et al teach that the toxins include amatoxins including α-amanitin, amanitin, amanitin, amanitin, amanin, amaninamide, amanullin, and amanullinic acid (page 50, line 21 to page 51, line 4) which partially meet the limitations of claim 113 regarding “an amatoxin”.  Czechowicz et al teach a method of hematopoietic stem cell transplant comprising administering to a subject an effective amount of an internalizing antibody which specifically or selectively binds to CD117 and is coupled to a toxin, thereby ablating an endogenous stem cell population in a target tissue; and administering an exogenous stem cell population in the target tissue of the subject (page 4, lines 20-25) which meets the same limitations of claim 116.  Czechowicz et al teach that the inventive compositions and methods may be used to cancers such as leukemia, lymphoma, multiple myeloma, and myelodysplastic syndrome (page 57, lines 23-25) which meets the limitations of claims 117 and 118.
Czechowicz et al teach a method of treating a stem cell disorder further comprises the administration of a stem cell population to the target tissue of a the subject wherein the administered stem cell population engrafts in the target tissue after administration of an effective amount of an internalizing antibody which specifically or selectively binds to CD117 and is coupled to a toxin and thereby ablating the endogenous stem cell population in a target tissue (claim 3 of ‘502 and page 4, lines 20-25) which meets the same limitation in claim 116.  Czechowicz et al teach that the utility of CD117 immunotoxins will enable more wide-spread use of both allogeneic and autologous bone marrow transplants in care facilities that perform traditional bone marrow transplants (page 83, lines 8-12) which renders obvious the limitations of claims 126 and 127 requiring an allogenic transplant or an autologous transplant, respectively.
Czechowicz et al teach an example contrasting the 2B8 anti-CD117 antibody conjugated to a saporin cytotoxin which did not affect peripheral blood but was efficient at depleting hematopoietic stem cells while enabling engraftment of donor cells (page 28, line 8-26).  Perez et al provide evidence that the 2B8 anti-CD117 antibody has the IgG1k isotype (page 71, last sentence of the paragraph headed “2.2 Monoclonal antibody production), thus fulfilling the requirement of claim 1 requiring an IgG antibody.  Czechowicz et al do not teach the structures of the amatoxins required by the clams, or the conjugation of the amatoxin to a linker through a Cys residue in the Fc domain of the antibody.
Muller et al teach conjugates of amatoxins and target binding moieties, such as antibodies, useful for the treatment of cancer (abstract).  Muller et al teach that linker moieties conjugating the amatoxin to an antibody are covalently bound to functional groups in preferred positions with respect to optimal antitumor activity (abstract) and may be administered at lower concentrations, avoiding harmful side effects (page 3, lines 24-27).  Muller et al teach the connection of the 6’ C-atom of amatoxin amino acid 4  to the target binding moiety by means of an ether linkage to the linker, L2 (claims 1-3 of ‘629) which meets the limitation of claims 113, and 119 wherein
R5=ORc, which meets the limitations of claim 119, 
Rc is –L-Z, 
as well as R1=R2=H or OH, which meets the limitations of claim 121; 
R3, R4, R6 and R7=H, which meets the limitations of claim 113;
R8=NH3 or OH, which meets the limitations of claim 113; and
R9=OH (Figure 1) which meets the requirements of claim 117 when R1 and R2 are both -OH, and the limitation of claim 113 that the amatoxin has only one Rc, because only one linker is present in the structure of Muller, 
Muller et al teach the connection of the linker, L1,via a nitrogen atom bound to the γC atom of amatoxin amino acid 1 by forming an amide linkage (claims 9-11) which meets the limitations of claims 113 , wherein 
R1 and R2=OH or H which meets the limitations of claim 121;
R3, R4, R5, R6 and R7=H which meets the limitation of claim 113; 
R8=NHRc which meets the limitations of claim 120 ;
Rc=-L-X and 
R9=OH which meets the limitations of claim 121 when both of R1 and R2 are -OH. 
Muller et al teach that the linkers L1, L2 or L3 are alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, heteroalkynyl, cycloalkyl, heterocycloalkyl, aryl, heteroaryl, aralkyl, or a heteroaralkyl group, optionally substituted (claim 15 of ‘629) which renders obvious the limitations of claims 113, and 122, requiring a C1-C6 alkylene, C1-C6 heteroalkylene, C2-C6 alkenylene, C2-C6 heteroalkenylene, C2-C6 alkynylene, C2-C6 heteroalkynylene or “hexyl” because carbon chains from 1 to 6 carbons or carbon chains from 2 to 6 carbons, with or without substitution, are common substituents in medicinal chemistry within the class of optionally substituted alkyl, heteroalkyl, alkenyl, heteroalkenyl, alkynyl, and heteroalkynyl moieties and also claim 113 requiring “Z” a chemical moiety formed from a coupling reaction between a reactive substituent present on L and a reactive substituent present within the antibody.
Muller et al teach that if the target-binding moiety comprises free amino, carboxy or sulfhydryl groups, e.g. in the form of Asp, Glu, Arg, Lys, Cys residues, which may be comprised in a polypeptide, then it is preferred that the linker is coupled to such a group (page 14, lines 1-3).
Anderl et al  teach that amatoxin forms a 1:1 complex with RNA pol II and that the disassociation constant for the RNA pol II-amatoxin complex was determined to be 3 X 10-9 M. Anderl et al teach that the concentration of the RNA pol II within a cell is very low, and given the Kd for the complex, the amount of amatoxin needed to form the inhibitory complex and stall transcription in a cell is very low (pages 13-14, bridging paragraph). 
Lyon et al teach, that in general, antibody-drug conjugates are formed through reaction of a thiol and alkyl maleimide functionalities on the constituents of the conjugate.  Lyon et al teach that nearly all of the ADCs in clinical development and the two previously approved ADCs contain alkyl maleimides (page 1059, first paragraph under the abstract). 
Giacolone et al summarizes well-known linkers used in making conjugates to engineered or naturally occurring cysteine residues in the Fc region of antibodies, wherein the linkers include N-(a-Maleimidoacetoxy) succinimide ester (AMAS), BMPS, GMBS, Sulfo-GMBS, MBS, Sulfo-MBS, Succinimidyl-4-(N-maleimidomethyl)cyclohexane-1- carboxylate (SMCC), Sulfosuccinimidyl-4-(N- maleimidomethyl)cyclohexane-1-carboxylate (Sulfo-SMCC), EMCS, Sulfo-EMCS, SMPB, Sulfo-SMPB, SMPH, LC-SMCC, Sulfo-KMUS, SM(PEG)2, SM(PEG)4, SM(PEG)6, SM(PEG)8, SM(PEG)12, SM(PEG)24, SPDP, LC-SPDP, Sulfo-LC-SPDP, SMPT, Sulfo-SMPT, SIA, SBAP, SIAB, and Sulfo-SIAB (Table 1, page 36, “Amines to sulfhydryl (heterobifunctional))” which meet the limitation of  C1-C6 heteroalkylene in claims 1, 118 and 131.
It would have been prima facie obvious at the time of the effective filing date to use linkers attached to the amatoxin at the locations indicated by Muller et al and use the linkers to attach to a naturally occurring cysteines in the Fc region of the anti-CD117 antibody to provide the anti-CD117 amatoxin conjugate in the methods taught by Czechowicz et al. One of skill in the art would have been motivated to do so because Anderl et al teach that a very low level of amatoxin  internalized by the cell would be effective at stalling transcription and killing the cell, thus providing motivation to have an amatoxin ADC rather than an ADC with an alternative toxin, and because Muller et al teach that the amatoxin toxin conjugates of the invention made using the linkers located at the specified atoms had optimum  anti-tumor activity allowing for the admisntration of the conjugates at lower levels avoiding side effects.  One of skill in the art would have been motivated to link to naturally occurring cysteine residues in the anti-CD117 antibody for attachment of the linkers because Lyon et al teach, that in general, antibody-drug conjugates are formed through reaction of a thiol and alkyl maleimide functionalities on the constituents of the conjugate and the teachings of Giacolone et al on well-known linkers used in making conjugates to engineered or naturally occurring cysteine residues in the Fc region of antibodies, wherein the linkers include N-(a-Maleimidoacetoxy) succinimide ester (AMAS), BMPS, GMBS, Sulfo-GMBS, MBS, Sulfo-MBS, Succinimidyl-4-(N-maleimidomethyl)cyclohexane-1- carboxylate (SMCC), Sulfosuccinimidyl-4-(N- maleimidomethyl)cyclohexane-1-carboxylate (Sulfo-SMCC), EMCS, Sulfo-EMCS, SMPB, Sulfo-SMPB, SMPH, LC-SMCC, Sulfo-KMUS, SM(PEG)2, SM(PEG)4, SM(PEG)6, SM(PEG)8, SM(PEG)12, SM(PEG)24, SPDP, LC-SPDP, Sulfo-LC-SPDP, SMPT, Sulfo-SMPT, SIA, SBAP, SIAB, and Sulfo-SIAB (Table 1, page 36, “Amines to sulfhydryl (heterobifunctional))” which meet the limitation of  C1-C6 heteroalkylene in claims 113, and 122.  One of skill in the art would be motivated to use the thiol of the naturally occurring or engineered cysteine to attach the linker to the amatoxin because Lyons et al teach that this is a general method for making therapeutic antibody conjugates. 

All claims are rejected.
All other rejections as set forth or maintained in the prior Office action are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643